Curia per
Johnson, J.
A variety of grounds have beén-urged on the argument, especially in the opposition, and it would have afforded me pleasure to have followed the counsel through them all, if the press of other matters ■of equal importance had admitted of it; but the justice, as well as the law of the case, is so clearly with, the defen--dant that it is deemed unnecessary.
The plaintiff claims under an instrument which purports to be an agreement between two parties, and is signed by only one, and is without seal, or consideration. The house, *434the only thing of value connected with tbe premises, wa^ accidentally destroyed by fire.' Tbe plaintiff, by tbe terms of the instrument, was bound to repair, but he neglected to do so, and the place became derelict, andho stood by when the defendant erected on the lot an extensive and valuable building without making any objection,which last circumstance according to the case of Tarrant vs. Terry, 1 Bay, 238, was in itself a sufficient bar to his recovery; and upon the whole, I scarcely recollect a case in which there were so many well founded objections to the plaintiff’s right of recovery. The motion is refused.

Nonsuit sustained.